DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on May 10th, 2021 in response to the Non-Final Office Action mailed on January 28th, 2021.  Per Applicant's response, Claims 18, 21, 23, 25, 30, & 36 have been amended.  Claims 1-16, 19, 22, & 26 remain cancelled due to prior amendments.  All other claims have been left in their previously presented form.  Consequently, Claims 17-18, 20-21, 23-25, & 27-36 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reinforcing elements” within claims 22-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of Applicant’s originally-filed specification indicates that the “reinforcing elements” are bulkhead panels, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings were previously objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character(s) “17” was not mentioned in the description.  Applicant has 

Claim Objections
Claims 18, 20-21, 23, & 33 were previously objected to for minor informalities.  Applicant has provided the required corrections to the claims, thereby obviating the previous claim objections.
Claims 17-18, 20-21, 23-25, 27-29, & 31-35 are now objected to because of the following informalities:  
Claim 25, lines 21-22 should read “entirely between the trailing edge of the wind turbine blade and the second trailing edge end of the unitary body”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 17-18, 20-21, 23-25, 27-29, & 31-36 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s amendments have removed the new matter from the claims, thereby obviating the previous 112(a) rejection.

Response to Arguments
Applicant's arguments filed May 10th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

As discussed in paragraphs [0028] and [0029] of Ahmad, relief slots 51 are provided to relieve thermal stress and are formed directly through trailing edge 41 of the blade. Specifically, they are formed "in the region of the rounded portion 73" and Figs. 2 and 3 make it clear that the slots 51 are not intended to extend far. Specifically, Fig. 2 shows the slots 51 formed only at the trailing edge, which is in agreement with their intended purpose of providing thermal relief just at the trailing edge.  As noted above, slots 51 are provided for thermal relief and are formed directly through the blade itself. In other words, the purpose of slots 51 is entirely separate and distinct from that of the presently claimed invention, and Ahmad makes no teaching or suggestion for forming them through an extender piece or any structure other than the blade itself. Ahmad provides no teaching, suggestion or motivation for applying slots 51 to an extender piece, as in the presently claimed subject matter, or for applying slots 51 as a modification of slots 22 of Sloth et al”, the Examiner must respectfully disagree.  Applicant ultimately argues that because Ahmad’s slots 51 are provided for thermal relief and are formed through the blade itself, the purpose of Ahmad’s slots 51 is different from the claimed invention, and thus, there is no teaching or motivation from Ahmad to form the slot in a blade extender piece specifically.  These arguments are not well taken.  At the outset, the Examiner reminds Applicant that the proposed combination proposes to modify the ends of Sloth’s slots 22 with Ahmad’s circular apertures 53 for the purpose of stress reduction at the slot ends.  In other words, Ahmad’s slots 51 themselves, which appear to be a primary point of contention for Applicant, have not actually been applied in the proposed combination with Sloth.  As such, Applicant’s assertions regarding the alleged purpose of Ahmad’s slots 51 and their alleged combinability with Sloth are rendered essentially irrelevant as it relates to the proposed combination at hand.  In regards to the proposed combination at hand, the Examiner reiterates that the proposed combination proposes to modify the ends of Sloth’s slots 22 with Ahmad’s circular apertures 53 for the purpose of stress reduction at the slot ends.  This reduction of stress (i.e. elimination of cracking) at the slot ends is made clear in Ahmad and 

In regards to Applicant’s argument that “Although the Examiner has asserted that the slots of the Sloth et al. reference could be modified with the slots of the Ahmad reference, no suggestion or motivation to do so can be found in either prior art reference, thus violating the core standard continually and consistently applied by both the PTAB and the CAFC. As such, it is respectfully noted that a prima facie case of obviousness clearly does not exist based on the Examiner's proposed combination of prior art references”, the Examiner must respectfully disagree.  The Examiner would direct Applicant to the points articulated directly above.  In particular, the Examiner reiterates that the proposed combination proposes to modify the ends of Sloth’s slots 22 with Ahmad’s circular apertures 53 for the purpose of stress reduction at the slot ends.  This reduction of stress (i.e. elimination of cracking) at the slot ends is made clear in Ahmad and serves as the primary motivation for and reasoning why one of ordinary skill in the art would modify the ends of Sloth’s slots 22 with Ahmad’s circular apertures 53.  The Examiner also respectfully maintains that Ahmad’s teachings are clearly directed toward structural improvements for trailing edges for airfoils (such as blades), and the Examiner respectfully maintains that an airfoil is precisely the type of structure taught in Sloth.  The fact that Sloth’s trailing edge 


In regards to Applicant’s argument that “the Examiner admits that Madsen et al. is silent with regard to slits, and uses a similar combination to that of the above to modify Madsen et al. with the slots of Ahmad. However, as with Sloth et al., there is no suggestion or motivation provided by either Madsen et al. or Ahmad for modifying Madsen et al. to include slots of the type shown in Ahmad. Further, with regard to both Madsen et al. and Sloth et al., as noted above, it is clear that Ahmad's slots are intended to be very small, and thus could not satisfy the requirement of presently-amended claim 30 that the plurality of slits extend along at least 50% of the depth of the unitary body and less than 100% of the depth of the unitary body”, with respect to the Madsen-Ahmad combination has been fully considered and is persuasive.  In particular, Applicant argues that the amendment made to Claim 30 now requiring the slits to extend along “at least 50% of a depth of the unitary body” overcomes the slot teachings in Ahmad.  The Examiner agrees.  Therefore, the previous rejection using Madsen in view of Ahmad has been withdrawn.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/157849 to Sloth et al (attached to previous office action) in view of US 2010/0028161 to Vronsky et al. and US 2005/0106028 to Ahmad.
In regards to independent Claim 30, and with particular reference to Figure 4b, Sloth et al. (Sloth) discloses:

(30)	A method of manufacturing an aeroshell extender piece (12) for a portion (i.e. a trailing edge portion) of a profile (9) of a wind turbine blade (6) (seen in Fig. 4b), the method comprising the steps of: providing a consolidated aeroshell extender piece (12) having a unitary body (Fig. 4b; page 5, lines 13-28) for attachment to a trailing edge (10) along a portion of an inboard part of the wind turbine blade (6) (as seen in Figs. 1-4b; page 3, lines 1-3; page 3, lines 1-3; “at a rotor radius of 0 to 50%”), the unitary body of the consolidated aeroshell extender piece having a first end (near lead line 17 in Fig. 4b) for attachment to the trailing edge (as shown in Fig. 4b), and a second trailing edge end (8) to form an extended airfoil trailing edge profile for the portion of the inboard part of the wind turbine blade (as seen in Fig. 4b; it is further noted that this is a statement of intended use that does not limit the claim in any patentable sense); wherein the inboard part of the wind turbine blade has a…cross-section (implicit); and providing a plurality of slits (22) in said unitary body of the consolidated aeroshell extender piece (Fig. 4b), each of said plurality of slits extending from said second trailing edge end (8) to a point (at lead line 22) located towards said first end (Fig. 4b); said plurality of slits extending along at least 50% of a depth of the unitary body and less than 100% of the depth of the unitary body (such a slit length is clearly apparent in Fig. 4b).

Although Sloth discloses the majority of Claim 30, Sloth does not disclose that 1) the inboard part of his wind turbine blade has a circular cross-section (Sloth does not disclose any particular cross-section for the inboard part of the blade) or 2) each of the slits includes a circular aperture defining the 
However, Vronksy and Ahmad remedy these deficiencies.  As noted in the previous office action, Vronsky provides another wind turbine blade aeroshell extender (30) having a plurality of slits (180) for improving blade efficiency in a similar manner to that disclosed in Sloth, and goes on to specifically disclose the aeroshell extender piece (30) being mounted to a trailing edge surface of a circular inboard portion (40) of a wind turbine blade (10), thereby forming an extended trailing edge profile of the wind turbine blade assembly along the inboard part of the wind turbine blade (paras. 13, 62-67).  Vronsky discloses that mounting the extender to the inboard portion of the blade allows the flow pattern, established on the main part 20 of the blade 10, to continue along the entirety of the blade, thereby improving aerodynamic efficiency.  Furthermore, a circular/cylindrical root end is simple to manufacture while retaining structural strength.  As it relates to the circular apertures, Ahmad discloses another turbine blade (Fig. 2) having a trailing edge 41, wherein the trailing edge is provided with a plurality of slits 51 (Fig. 3) that extend from a trailing edge end to a point 53 located towards a first end thereof, wherein each of the slits 51 includes a circular aperture 53 defining the point located towards said first end (Fig. 3; para. 1, 16, 29-30).  Ahmad discloses that by providing the circular aperture 53 at the first end of each slot 51, stress is reduced due to the small curvature thereof.  Reducing stress improves the durability of the trailing edge by preventing the chance for propagation of cracks at the slot ends.  Therefore, to one of ordinary skill desiring a more durable wind turbine blade with improved efficiency and simplistic blade manufacturing, it would have been obvious to utilize the techniques disclosed in Vronsky and Ahmad in combination with those seen in Sloth in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have 1) modified Sloth’s wind turbine blade 6 with a circular inboard portion (i.e. with Sloth’s extender 12 mounted thereto, as taught in Vronsky) and 2) .  

Allowable Subject Matter
Claims 17-21, 23-25, 27-29, & 31-36 are found to be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC